Citation Nr: 1108745	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  10-31 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Whether a timely appeal was filed following an April 2008 rating decision that denied claims of service connection for sleep apnea and a herniated disc, and a petition to reopen a previously denied claim of service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



REMAND

The Veteran had active military service from October 1981 to June 2002.  She also had 3 months and 4 days of prior active military service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  By that decision, the RO determined that the Veteran's substantive appeal of an April 2008 rating decision was not timely filed.  The April 2008 decision denied the Veteran's claims of service connection for sleep apnea and a herniated disc, and her petition to reopen a previously denied claim of service connection for asthma.

On her VA Form 9 (Appeal to Board of Veterans' Appeals), received by the RO in July 2010, the Veteran requested a hearing before a member of the Board at the Board's Central Office.  Prior to the hearing, in February 2011, the Veteran requested that the hearing be changed to a videoconference hearing.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2010).  In accordance with her request, the Veteran must be provided an opportunity to present testimony during a videoconference hearing.  See 38 C.F.R. § 20.700(e).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran of the date and time of the hearing.  Allow the Veteran and her representative an opportunity to prepare for the hearing.  (The claims file should be returned to the Board in advance of the hearing.)

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

